Exhibit 99.1 NEWS RELEASE Lorus Therapeutics Reports Third Quarter Results for Fiscal Year 2010 TORONTO, CANADA - April 14, 2010 - Lorus Therapeutics Inc. (the “Company” or “Lorus”), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today reported financial results for the three and nine months ended February 28, 2010. Unless specified otherwise, all amounts are in Canadian dollars. Q3 2010 HIGHLIGHTS Corporate Highlights • April 6, 2010, the Company filed a Registration Statement on Form F-1 with the United States Securities and Exchange Commission for an offering of up to US$17.5 million of units in the United States. Drug Development Highlights • April 12, 2010, the Company announced successful production of first clinical batch of anticancer drug LOR-253 • March 10, 2010, the Company announced allowance of a patent on its small molecule program. • February 24, 2010, the Company announced a publication demonstrating antitumor efficacy of Interleukin 17E. FINANCIAL RESULTS The Company’s net loss for the three months ended February 28, 2010 decreased to $1.3 ($nil per share) million compared to $2.5 million ($0.01 per share) in the same period in the prior year.The Company had net earnings of $7.2 million ($0.03 per share) for the nine months ended February 28, 2010 compared to a net loss of $7.0 million ($0.03 per share) during the same period in the prior year. The year-to-date net earnings are primarily a result of the $11.0 million gain on sale recognized on the repurchase and extinguishment of the Company’s convertible debentures in the first quarter of fiscal 2010. We utilized cash of $1.8 million in our operating activities in the three-month period ended February 28, 2010 compared with $1.8 million during the same period in fiscal 2009.For the nine months ended February 28, 2010 the Company utilized cash of $3.5 million compared with $5.7 million in the same period last year.Today, the Company secured a loan of $1 million from Trapeze Capital Corp., an entity in which Herbert Abramson, one of our directors, is a director and officer.The loan is unsecured, has a six month term, bears interest at the annual rate of 10% and is intended as interim financing. At February 28, 2010, the Company had cash, cash equivalents and short-term investments of $1.1 million compared to $5.9 million at May 31, 2009. 1 Research and development expenses totaled $718 thousand in the three-month period ended February 28, 2010 compared to $1.1 million during the same period in the prior year and decreased to $1.9 million from $3.1 million in the nine-month period ended February 28, 2010 as compared to the same period in fiscal 2009. The decrease in research and development expenditures during the nine-month period ended February 28, 2010 compared to the same period in the prior year of $1.1 million is primarily a result of the cost of toxicity studies for small molecule conducted and completed in fiscal 2009.No similar costs were incurred in the current year.In addition, we reduced overall, non-critical research and development costs in response to the current cash position. General and administrative expenses totaled $515 thousand in the three-month period ended February 28, 2010 compared to $775 thousand in same period in the prior year.For the nine-month period ended February 28, 2010, general and administrative expenses were $1.8 million compared with $2.4 million in the same period in the prior year. The decrease in general and administrative costs for the three and nine-month periods ended February 28, 2010 is the result of reduced personnel and legal and accounting costs in comparison with the prior year. Management has forecasted that the Company’s current level of cash and cash equivalents and short-term investments will not be sufficient to execute its current planned expenditures for the next twelve months without further investment.The Company continues to pursue additional funding and partnership opportunities to execute its planned expenditures in the future. Lorus Therapeutics Inc. Interim Consolidated Statements of Earnings (Loss) (unaudited) Three Three Nine Nine (amounts in 000's except for per common share data) months ended months ended months ended months ended (Canadian dollars) Feb. 28, 2010 Feb. 28, 2009 Feb. 28, 2010 Feb. 28, 2009 REVENUE $
